UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2010 Date of reporting period:November 30, 2010 Item 1. Reports to Stockholders. Annual Report November 30, 2010 Investment Adviser Smead Capital Management, Inc. 1420 Fifth Avenue Suite 2625 Seattle, Washington 98101 Phone: 877-807-4122 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 10 STATEMENT OF ASSETS AND LIABILITIES 12 STATEMENT OF OPERATIONS 13 STATEMENTS OF CHANGES IN NET ASSETS 14 FINANCIAL HIGHLIGHTS 15 NOTES TO FINANCIAL STATEMENTS 17 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 23 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 24 ADDITIONAL INFORMATION 28 Dear Shareholders: If you like your sailboat when the wind is blowing the wrong direction, just think how much you might like it when it has the wind at its back. We have now finished almost three years of managing the Smead Value Fund and have yet to see the wind at our back.In the fiscal year ended November 30, 2010, we earned 9.88% versus a gain in the S&P 500 Index of 9.94% and a return of 8.95 % in the Russell 1000 Value Index for the same period. Our first year managing the Fund, we saw the biggest US stock market decline in 70 years. Year two saw a “dash for trash”, which caused investors to be the most excited about poor balance sheet/ economically sensitive companies.This past year saw the continuing love affair with cyclical and small cap stocks. This affair is driven by confidence in the ability of China and other emerging market countries to grow uninterrupted. Our best performing stocks in 2010 were our consumer discretionary stocks like Starbucks Corp., eBay, Inc., and Home Depot, Inc. Our large holdings in Pharmaceutical and Biotech stocks were an anchor being dragged behind our boat. When the eventual slowdown in China comes, investors may be much more excited about investments with a history of revenue stability and an aging worldwide population than they are now. This could shift the wind in our direction. Two Big Risks We see two big risks which could make hard sailing for investors this next year in US equities. First, we believe that interest rates have hit a secular low in the last three years and will ultimately march higher over the next five to ten years. This puts bond investors at risk of price erosion and highly indebted corporations at risk of higher financing costs and lower profits. Second, we see emerging markets potentially submerging sometime in the near future. In our opinion, China’s credit tightening prepares the way for its residential real estate bubble to burst. This would likely cripple their banking system and probably trigger a meaningful recession. Commodity prices appear priced for uninterrupted growth in China. When reality hits home, investors in the US holding heavy industrial, basic material and energy stocks may be left holding an unfortunate bag in our view. We are endeavoring to avoid anything with meaningful emerging market revenues because it could cause our boat to sail off course. As we mentioned, we are excited about sailing through these waters and will do our utmost to continue navigating through any rough seas we may encounter. Thank you for sailing along with us into 2011. Warmest Regards, SMEAD CAPITAL MANAGEMENT Please see the following page for important information. 3 The information provided herein represents the opinion of Smead Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The Smead Value Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.The prospectus contains this and other important information about the investment company, and it may be obtained by calling 1- 877-807-4122, or visiting www.smeadfunds.com.Read it carefully before investing. Mutual fund investing involves risk.Principal loss is possible.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Russell 1000 Value Index measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values.You cannot invest directly in an index. The Smead Value Fund is distributed by Quasar Distributors, LLC. 4 SMEAD VALUE FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees, distribution fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/10 - 11/30/10). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 SMEAD VALUE FUND Expense Example (Continued) (Unaudited) Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value June 1, 2010 - June 1, 2010 November 30, 2010 November 30, 2010* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value June 1, 2010 - June 1, 2010 November 30, 2010 November 30, 2010* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.15%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. 6 SMEAD VALUE FUND Investment Highlights (Unaudited) The Fund will seek long-term capital appreciation through concentrated positions, therefore the Fund will maintain approximately 25-30 companies in its portfolio.The Fund will invest in U.S. large capitalization companies through ownership of common stock. Sector Breakdown % of Investments Continued 7 SMEAD VALUE FUND Investment Highlights (Continued) (Unaudited) Average Annual Returns as of November 30, 2010 Since Inception One Year (1/2/2008) Investor Class Shares 9.88% (7.08)% S&P 500 Index 9.94% (4.60)% Russell 1000 Value Index 8.95% (6.57)% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-807-4122. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. The Russell 1000 Value Index measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date Continued 8 SMEAD VALUE FUND Investment Highlights (Continued) (Unaudited) Total Returns as of November 30, 2010 Since Inception (12/18/2009) Institutional Class Shares 8.38% S&P 500 Index 9.16% Russell 1000 Value Index 8.01% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-807-4122. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. The Russell 1000 Value Index measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. One cannot invest directly in an index. Growth of $1,000,000 Investment *Inception Date 9 SMEAD VALUE FUND Schedule of Investments November 30, 2010 Shares Value COMMON STOCKS 97.89% Banks 3.80% Wells Fargo & Co. $ Consumer Services 8.63% McDonald’s Corp. Starbucks Corp. Diversified Financials 12.07% Bank of New York Mellon Corp. Franklin Resources, Inc. Goldman Sachs Group, Inc. Legg Mason, Inc. Food & Staples Retailing 7.64% Walgreen Co. Wal-Mart Stores, Inc. Insurance 7.12% Aflac, Inc. Berkshire Hathaway, Inc. – Class B (a) Media 9.70% Comcast Corp. – Class A Gannett Co., Inc. Walt Disney Co. Pharmaceuticals, Biotechnology & Life Sciences 22.11% Abbott Laboratories Amgen, Inc. (a) Bristol-Myers Squibb Co. Johnson & Johnson Merck & Co., Inc. Mylan, Inc. (a) Pfizer, Inc. Retailing 11.86% Cabela’s, Inc. (a) Home Depot, Inc. Nordstrom, Inc. The accompanying notes are an integral part of these financial statements. 10 SMEAD VALUE FUND Schedule of Investments (Continued) November 30, 2010 Shares Value Software & Services 13.55% Accenture PLC – Class A $ eBay, Inc. (a) Microsoft Corp. Technology Hardware & Equipment 1.41% Hewlett Packard Co. TOTAL COMMON STOCKS (Cost $37,870,059) SHORT-TERM INVESTMENTS 2.05% Money Market Funds 2.05% Dreyfus Cash Management Fund – Institutional Class, 0.135% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $946,998) TOTAL INVESTMENTS (Cost $38,817,057) 99.94% Other Assets in Excess of Liabilities 0.06% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate at November 30, 2010. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by Smead Capital Management, Inc. The accompanying notes are an integral part of these financial statements. 11 SMEAD VALUE FUND Statement of Assets and Liabilities November 30, 2010 Assets Investments, at value (cost $38,817,057) $ Dividends and interest receivable Receivable for Fund shares sold 34 Other assets Total Assets Liabilities Payable to affiliates Payable for Fund shares redeemed Payable for distribution fees Payable to Adviser Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Undistributed net investment income Accumulated net realized loss from investments ) Net unrealized appreciation on investments Net Assets $ Investor Class Shares Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ Institutional Class Shares Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 12 SMEAD VALUE FUND Statement of Operations For the Year Ended November 30, 2010 Investment Income Dividend income $ Interest income Total Investment Income Expenses Advisory fees Distribution fees – Investor Class Administration fees Transfer agent fees and expenses Fund accounting fees Legal fees Federal and state registration fees Audit and tax fees Reports to shareholders Custody fees Chief Compliance Officer fees and expenses Trustees’ fees and related expenses Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 4) ) Net Expenses Net Investment Income Realized and Unrealized Gain on Investments Net realized gain from investments Change in net unrealized appreciation on investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ The accompanying notes are an integral part of these financial statements. 13 SMEAD VALUE FUND Statements of Changes in Net Assets Year Ended Year Ended November 30, 2010 November 30, 2009 From Operations Net investment income $ $ Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) on investments Net increase in net assets from operations From Distributions Net investment income – Investor Class ) ) Net investment income – Institutional Class(1) ) — Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold – Investor Class Proceeds from shares sold – Institutional Class(1) — Net asset value of shares issued to shareholders in payment of distributions declared – Investor Class Net asset value of shares issued to shareholders in payment of distributions declared – Institutional Class(1) — Payments for shares redeemed – Investor Class ) ) Payments for shares redeemed – Institutional Class(1) ) — Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of year End of year $ $ Undistributed Net Investment Income $ $ For the period December 18, 2009 (commencement of operations) through November 30, 2010. The accompanying notes are an integral part of these financial statements. 14 SMEAD VALUE FUND – INVESTOR SHARE CLASS Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Year Ended Year Ended Period Ended November 30, November 30, November 30, Net Asset Value, Beginning of Period $ $ $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total from Investment Operations ) Less distributions paid: From net investment income ) ) — Total distributions paid ) ) — Net Asset Value, End of Period $ $ $ Total Return(2)(3) % % )% Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4) % % % After waiver and expense reimbursement(4) % % % Ratio of net investment income (loss) to average net assets: Before waiver and expense reimbursement(4) % % )% After waiver and expense reimbursement(4) % % % Portfolio turnover rate(3) % % % The Investor share class commenced operations on January 2, 2008. Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 15 SMEAD VALUE FUND – INSTITUTIONAL SHARE CLASS Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended November 30, Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments Total from Investment Operations Less distributions paid: From net investment income ) Total distributions paid ) Net Asset Value, End of Period $ Total Return(2)(3) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4) % After waiver and expense reimbursement(4) % Ratio of net investment income to average net assets: Before waiver and expense reimbursement(4) % After waiver and expense reimbursement(4) % Portfolio turnover rate % The Institutional share class commenced operations on December 18, 2009. Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 16 SMEAD VALUE FUND Notes to Financial Statements November 30, 2010 Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end non-diversified management investment company. The Smead Value Fund (the “Fund”) represents a distinct series with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Fund currently offers two classes of shares, the Investor Class and the Institutional Class. Effective September 29, 2009, the Fund renamed the existing class as Investor class shares. The Investor share class is subject to a 0.25% distribution fee. Effective December 7, 2009, the Fund issued a new class of shares, Institutional class shares, which commenced operations on December 18, 2009. Each class of shares has identical rights and privileges except with respect to the distribution fees, and voting rights on matters affecting a single class of shares. The classes differ principally in their respective distribution expenses. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Smead Capital Management, Inc. (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a)Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. 17 SMEAD VALUE FUND Notes to Financial Statements (Continued) November 30, 2010 When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees (the “Board of Trustees”). These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosures regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of November 30, 2010: Level 1 Level 2 Level 3 Total Equity Common Stocks(1) $ — $ — Total Equity — — Short-Term Investments — — Total Investments in Securities $ — $ — See the Schedule of Investments for industry classifications. The Fund did not hold any investments during the period with significant unobservable inputs which would be classified as Level 3. 18 SMEAD VALUE FUND Notes to Financial Statements (Continued) November 30, 2010 GAAP requires enhanced disclosures that enable investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. Management has determined that there is no impact on the Fund’s financial statements of these requirements, as the Fund did not hold financial derivative instruments during the year. (b)Federal Income Taxes The Fund complies with the requirements of Subchapter M of the Internal Revenue Code of 1986, as amended, necessary to qualify as a regulated investment company and makes the requisite distributions of income and capital gains to its shareholders sufficient to relieve it from all or substantially all federal income taxes. Therefore, no federal income tax provision has been provided. As of and during the year ended November 30, 2010, the Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the Fund did not incur any interest or penalties. The Fund is subject to examination by U.S. federal tax authorities for the tax periods since the commencement of operations. (c)Distributions to Shareholders The Fund will distribute any net investment income and any net realized long or short-term capital gains at least annually. Distributions from net realized gains for book purposes may include short-term capital gains. All short-term capital gains are included in ordinary income for tax purposes. Distributions to shareholders are recorded on the ex-dividend date. The Fund may also pay a special distribution at the end of the calendar year to comply with federal tax requirements. Income and capital gains distributions may differ from GAAP, primarily due to timing differences in the recognition of income, gains and losses by the Fund. To the extent that these differences are attributable to permanent book and tax accounting differences, the components of net assets have been adjusted. (d)Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. (e)Share Valuation The NAV per share of the Fund is calculated by dividing the sum of the value of the securities held by the Fund, plus cash or other assets, minus all liabilities (including estimated accrued expenses) by the total number of shares outstanding for the Fund, rounded to the nearest cent. The Fund’s shares will not be priced on the days on which the New York Stock Exchange is closed for trading. 19 SMEAD VALUE FUND Notes to Financial Statements (Continued) November 30, 2010 (f)Expenses Expenses associated with a specific fund in the Trust are charged to that fund. Common expenses are allocated between the funds of the Trust based upon the ratio of the net assets of each fund to the combined net assets of the Trust, or other equitable means. Expenses directly attributable to a class of shares, which presently only include distribution fees, are recorded to the specific class. (g)Other Investment transactions are recorded on the trade date. The Fund determines the gain or loss from investment transactions based on the first in, first out method. Dividend income, less foreign withholding tax, is recognized on the ex-dividend date and interest income is recognized on an accrual basis. Federal Tax Matters The tax character of distributions paid during the years ended November 30, 2010 and November 30, 2009 were as follows: November 30, 2010 November 30, 2009 Ordinary Income Long-Term Capital Gain $ — $ — As of November 30, 2010, the components of accumulated earnings on a tax basis were as follows: Cost basis of investments for federal income tax purposes $ Gross tax unrealized appreciation Gross tax unrealized depreciation ) Net tax unrealized appreciation $ Undistributed ordinary income Undistributed long-term capital gain — Total distributable earnings $ Other accumulated losses ) Total accumulated gains $ The tax basis of investments for tax and financial reporting purposes differs principally due to the deferral of losses on wash sales. On the Statement of Assets and Liabilities, the following adjustments were made for permanent tax adjustments: Undistributed Net Investment Income/(Loss) $ ) Accumulated Net Realized Gain/(Loss) $ Paid-In Capital $
